Exhibit 10.3



 

ACKNOWLEDGMENT OF SECOND LIEN LENDERS

 

THIS ACKNOWLEDGMENT OF SECOND LIEN LENDERS (this “Acknowledgment”), dated as of
May 31, 2015, is made by ABC FUNDING, LLC, as administrative agent and as
collateral trustee for the Second Lien Lenders (as defined below) (in such
latter capacity, the “Second Lien Collateral Trustee”) in favor of CAPITAL ONE,
NATIONAL ASSOCIATION, as administrative agent and as collateral trustee for the
First Lien Lenders (as defined below), in such latter capacity, the “First Lien
Collateral Trustee”).

 

RECITALS

 

A.                 Reference is made to (a) the First Lien Credit Agreement
dated as of June 29, 2012 (as amended, restated, amended and restated, otherwise
modified and/or Refinanced from time to time in accordance with the terms of the
Intercreditor Agreement (as defined below), the “First Lien Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “First Lien
Lenders”) and Capital One, National Association, as administrative agent for the
First Lien Lenders (in such capacity, including any successor thereto, the
“First Lien Administrative Agent”) and First Lien Collateral Trustee, (b) the
Second Lien Credit Agreement dated as of October 1, 2012 (as amended, restated,
amended and restated, otherwise modified and/or Refinanced from time to time in
accordance with the terms of the Intercreditor Agreement, the “Second Lien
Credit Agreement” and, together with the First Lien Credit Agreement, the
“Credit Agreements”), among the Borrower, the lenders from time to time party
thereto (the “Second Lien Lenders”) and ABC Funding, LLC, as administrative
agent for the Second Lien Lenders (in such capacity, including any successor
thereto, the “Second Lien Administrative Agent”) and Second Lien Collateral
Trustee, (c) the First Lien Security Agreement dated as of October 1, 2012 (as
amended, restated, amended and restated or otherwise modified from time to time
in accordance with the terms of the Intercreditor Agreement, the “First Lien
Security Agreement”), among the Borrower, the subsidiaries of the Borrower from
time to time party thereto and Capital One, National Association, as First Lien
Collateral Trustee, (d) the Second Lien Security Agreement dated as of October
1, 2012 (as amended, restated, amended and restated or otherwise modified from
time to time in accordance with the terms of the Intercreditor Agreement, the
“Second Lien Security Agreement”), among the Borrower, the subsidiaries of the
Borrower from time to time party thereto and ABC Funding LLC, as Second Lien
Collateral Trustee, and (e) the other Security Documents referred to in the
Credit Agreements.

 

B.                 Reference is also made to that certain Intercreditor
Agreement, dated as of October 1, 2012 (as amended, restated, amended and
restated or otherwise modified from time to time in accordance with the terms of
therein, the “Intercreditor Agreement”), among the First Lien Collateral
Trustee, the Second Lien Collateral Trustee, the Borrower and its subsidiaries
identified therein. Capitalized terms used herein and not otherwise defined
herein shall have the meanings defined in the Intercreditor Agreement.

 

C.                 The Borrower and First Lien Lenders have entered into a
Fourth Amendment to First Lien Credit Agreement and Second Amendment to
Construction Monitoring and Disbursement Agreement, dated the date hereof
pursuant to which the First Lien Lenders have agreed to extend the drawdown
deadline for the Term Loan (Hotel), and to make certain other modifications to
the First Lien Credit Agreement and the Construction Monitoring and Disbursement
Agreement (collectively, the “Modifications”).

 



 

 

 

ACKNOWLEDGMENT, CONSENT AND AGREEMENT

 

NOW THEREFORE, for the same consideration as for the Intercreditor Agreement,
the undersigned Second Lien Collateral Trustee, acting for itself and for the
Second Lien Lenders, hereby acknowledges, consents and agrees to all of the
Modifications.

 

IN WITNESS WHEREOF, the Second Lien Collateral Trustee has caused this Agreement
to be duly executed by its authorized officer on behalf of itself and the Second
Lien Lenders.

        SECOND LIEN COLLATERAL TRUSTEE: ABC FUNDING, LLC, as Second Lien    
Administrative Agent and Second Lien Collateral Trustee           By: /s/ James
Freeland       Name: James Freeland       Title: Authorized Signatory  



- 2 -

  